Citation Nr: 0006738	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-03 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for post-
traumatic stress disorder (PTSD), prior to June 4, 1994.

2.  Entitlement to a rating higher than 30 percent for PTSD 
from June 4, 1994.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


 Introduction

The veteran had active military service from December 1964 to 
September 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which granted service 
connection for PTSD and assigned a 10 percent rating for the 
disorder.  

It is necessary to clarify procedural matters in this case.  
A February 1984 rating decision denied service connection for 
PTSD, and the veteran did not appeal that decision.  In 
August 1989, he sought to reopen the claim.  After a January 
1990 rating decision did not reopen the claim, he appealed 
that decision to the Board.  In March 1991, the Board 
remanded the case for additional development.  In September 
1995, the Board determined that new and material evidence had 
been submitted to reopen the claim for service connection for 
PTSD and remanded it for additional development.  A June 1997 
rating decision granted service connection for PTSD.  The 
veteran disagreed with the initial rating assigned for this 
condition. 

Service connection for PTSD was awarded as of August 15, 
1989, date of receipt of the veteran's reopened claim.  The 
rating assigned was 10 percent.  In 1999 it was increased to 
30 percent, effective from June 4, 1994, the date of a VA 
examination.  As the veteran has perfected his appeal from 
the initial rating assigned, the Board will address whether 
he was entitled to a disability rating higher than 10 percent 
prior to June 4, 1994, as well as whether he is entitled to a 
disability rating higher than 30 percent from June 4, 1994. 

In December 1999, a hearing was held before the undersigned, 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).  


REMAND

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  

Since this claim is on appeal from the initial rating 
assigned from 1989, all evidence from 1989 to the present 
must be considered in determining the appropriate rating, 
including in "staged ratings" for the veteran's PTSD.  
Accordingly, all of the veteran's treatment records from 1989 
to the present must be obtained.  It is clear from statements 
the veteran has made that all such records have not been 
obtained.  In particular, the veteran has been receiving 
outpatient psychiatric treatment at the Westside VA Medical 
Center (MC) in Chicago and at a Vet Center in Evanston since 
1995.  None of the records since 1996 have been obtained.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, the veteran testified that he is receiving Social 
Security disability benefits, and it is not known whether the 
award of benefits was based in any part on his PTSD.  If so, 
it is also necessary that the RO obtain the medical and 
adjudication records relating to the veteran's Social 
Security disability benefits.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration (SSA), including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight). 

The Board notes that the veteran received treatment from a 
private psychiatrist (Dr. Razzouk) between 1983 and 1986 and 
at the Vet Center at Oak Park in 1983-1984.  Since that 
treatment pre-dated the grant of service connection, those 
records would be relevant only in that they would provide a 
more complete picture of his psychiatric history.  They could 
not be used as a basis for assignment of a disability rating, 
and it is therefore unnecessary that additional attempts be 
made to obtain those records.  The veteran began receiving 
treatment at VA facilities in 1995.  The evidence does not 
indicate that he received any treatment between 1989 and 
1995.  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran if since 1989 he has 
received treatment for PTSD from any 
medical professional or facility other 
than the VA MCs in Chicago and the Vet 
Center in Evanston.  If so, he should 
identify the sources so that the RO can 
obtain his treatment records.  If any 
request for private medical records is 
unsuccessful, advise the veteran that the 
actual treatment records are important to 
his claim, and advise him that it is his 
responsibility to submit these records. 

2.  Obtain and associate with the claims 
file the veteran's complete psychiatric 
treatment/examination records from the 
Westside and Hines VA MCs from 1996 to 
the present.  Complete copies of any 
records from the Vet Center in Evanston 
from 1995 to the present should also be 
obtained.

3.  Ask the veteran if he was awarded SSA 
disability benefits due to his PTSD.  If 
so, obtain the adjudication records (and 
any medical records considered from SSA.  

4.  Thereafter, readjudicate the 
veteran's claims for higher ratings for 
PTSD, with application of all appropriate 
laws and regulations and consideration of 
the additional evidence developed upon 
remand.  In readjudicating this case, the 
RO should: 

(a) consider the claims under both the 
old and the revised rating criteria 
for evaluating mental disorders.  See 
VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

(b) review the evidence of record at the 
time of the June 1997 rating decision 
that was considered in assigning the 
original disability rating from 1989 
for the veteran's PTSD, then consider 
all the evidence of record to 
determine whether the facts show that 
he was entitled to a higher disability 
rating for this condition at any 
period of time since his reopened 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

5.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an appropriate 
supplemental statement of the case, and 
give them an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn from this remand regarding the 
final disposition of the claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


